UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-53639 SAGE FUND LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Maryland 52-1937296 (State of Incorporation) (IRS Employer Identification No.) c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200
